DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “121” has been used to designate both the connecting bar and an .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 5, line 12 recites “and communicated with” which should be --and communicates with--.
Page 5, lines 14-15 recite “is communicated” which should be --communicates--.
Page 6, line 1 recites “when the cat feels like to toilet” which should be --when the cat feels like using the toilet--.
Page 6, line 10 recites “standing (or squat)” which should be --standing (or squatting)--.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, lines 5-6 recite “and communicated with” which should be --and communicates with--.  Appropriate correction is required.
Claim 1, line 7 recites “and communicated with” which should be --and communicates with--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, lines 4-5 recite “wherein said flip cover is connected with said connecting bar through a resilient element arranged therebelow”. It is unclear if the connecting bar is directly connected to the resilient element or if the connecting bar connects to the flip cover due to the relationship between the flip cover and the resilient element below. For examination purposes, it will be interpreted that the flip cover connects to the connecting bar due to the relationship between the flip cover and the resilient element below and the resilient element may or may not be directly connected to the connecting bar. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hammond (U.S. 4,271,544) in view of Matsuo et al. (2009/0000559).
Regarding claim 1, Hammond discloses a pet toilet device, comprising: 
a toilet body 10/19 (Figure 4) having a channel 37 and an accommodating space therein (See Annotated Figure 4 below; Reference A) and comprising a flip cover 10 arranged on a surface thereof, wherein said channel has an 5opening (Annotated Figure 4; Reference B) in a bottom thereof and said accommodating space is arranged below and communicate[s] with said channel, wherein said flip cover has a through hole 3 arranged in a middle thereof and communicate[s] with said channel;
 a resilient stopper 27 which is connected with said flip cover and arranged below said channel to resiliently block and open said opening at said bottom of said channel (Column 3, lines 43-45);  10and 
an excrement collection drawer 19 provided in said accommodating space of said toilet body and positioned under said opening of said channel.
The excrement collection drawer as disclosed by Hammond is removable from the flip cover above (Column 3, lines 9-11) but Hammond fails to disclose the excrement collection drawer being removable from said accommodating space. 
Matsuo et al. teaches, in the analogous art of pet toilets, a lower container 4 defining an accommodating space with an excrement collection drawer 41 removable from said accommodating space (Paragraph [0026], lines 11-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet toilet device as disclosed by Hammond and add the lower container defining an accommodating space with an excrement collection drawer removable from said accommodating space below the flip cover in order to make it easier to empty the excrement.

    PNG
    media_image1.png
    474
    617
    media_image1.png
    Greyscale

Regarding claim 2, Hammond and Matsuo et al. teach the pet toilet device, as recited in claim 1 as stated above. Hammond further discloses wherein said toilet body further comprises a step 15 arranged thereon adapted for a pet to climb up onto said flip cover of said toilet body (Column 2, lines 58-60).
Regarding claim 3, Hammond and Matsuo et al. teach the pet toilet device, as recited in claim 1 as stated above. Matsuo et al. discloses wherein said excrement collection drawer is arranged for allowing water or aqueous solution to be loaded therein (Paragraph [0026], lines 14-16).
Regarding claim 4, Hammond and Matsuo et al. teach the pet toilet device, as recited in claim 1 as stated above. Hammond further discloses wherein said resilient stopper further comprises a connecting bar 29 connected between said flip cover and said resilient stopper, wherein said flip cover is connected with said connecting bar through a resilient element 41 (Figure 6) arranged therebelow (Column 3, lines 55-58). 

    PNG
    media_image1.png
    474
    617
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL LYNN RYDBERG whose telephone number is (571)272-6323.  The examiner can normally be reached on M-Th 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 5712705301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABIGAIL L RYDBERG/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642